Citation Nr: 1616104	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to September 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for both bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement as to both claims in September 2009, after which the RO issued a Statement of the Case in January 2010.  The Veteran filed a Substantive Appeal (VA Form 9) in February 2010, limiting his appeal to the tinnitus claim alone.  The Board remanded this matter in April 2014 for additional evidentiary action.  The case is now again before the Board.

The record before the Board includes electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows the Veteran's tinnitus was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has tinnitus as a result of noise exposure in service.  Initially, the Board notes that the Veteran's DD Form 214 confirms that he was a machinegunner and mortarman during his active service in the United States Marine Corps.  VA has conceded his in-service acoustic trauma.  The question is whether he has tinnitus related to that in-service noise exposure.

The Veteran's service treatment records do not document any evidence of tinnitus or ringing in the ears.  

In January 2009, a VA examiner recognized the Veteran's in-service noise exposure, current existence of tinnitus, and Veteran's report of tinnitus having onset during the timeframe of his military service, but found that the Veteran's tinnitus was not related to his active service because there were no reports of tinnitus in the service treatment records.  This rationale is indeed inadequate in that it wholly disregards the Veteran's competent report of experiencing tinnitus in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

In February 2010, the Veteran submitted a statement again recalling experiencing constant ringing while in service and that the constant ringing has continued to the present.  He reported the sound to be as if there is always a buzzing or a machine running.

Due to the inadequacy in the January 2009 opinion, the Board remanded this matter in April 2014 for a new examination and opinion.  The record shows that the examination was scheduled, but that the Veteran was incapacitated due to a head injury and could not appear.  Rescheduling was attempted, but not successful.  The RO did not attempt to obtain an opinion based upon the record alone.  The Board's current review of the record, however, reveals that there is sufficient evidence to decide this claim.

The Veteran is competent to testify that he developed ringing in his ears in service and that it has continued ever since.  Tinnitus is a condition for which lay observation is competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent).  Further, the Board finds no reason to question the credibility of the Veteran's assertions of tinnitus dating back to his time of active service.  The Board recognizes the single VA opinion that does not support the notion that the tinnitus is due to the in-service acoustic trauma; however, as noted above, this opinion disregards the Veteran's competent and credible lay statements and lacks a well-reasoned rationale and is, therefore, without significant probative weight.  In the Board's opinion, the evidence supporting the onset of chronic tinnitus in service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


